ON REHEARING
DENNIS, Justice, dissenting.
I respectfully dissent.
The majority opinion overrules the longstanding precedent that a party attacking the return of the officer on citation must establish facts to the contrary by clear and convincing evidence. In my opinion the rule was a wise one based on the practical consideration that busy deputies cannot possibly recall the details of each personal service months or even years after the event. The interest of society and the judicial system in the finality and security of default judgments should not be taken lightly. Because of these considerations, a party attacking a judgment on the grounds he was not served with citation should not be allowed to capitalize on a deputy’s lack of perfect recall, which few humans possess, to nullify a court’s judgment on a bare pre-vponderance of evidence.